     Case 3:21-cv-00226-MMD-CLB Document 47 Filed 08/16/21 Page 1 of 2



 1    Adam Hosmer-Henner, Esq., NSBN 12779
      Chelsea Latino, Esq., NBSN 14227
 2    Jane Susskind, Esq., NSBN 15099
      MCDONALD CARANO LLP
 3    100 W. Liberty Street, Tenth Floor
      Reno, NV 89501
 4    (775) 788-2000
      ahosmerhenner@mcdonaldcarano.com
 5    clatino@mcdonaldcarano.com
      jsusskind@mcdonaldcarano.com
 6
      Attorneys for Defendants
 7

 8                               UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10     PRIME HEALTHCARE SERVICES- RENO,                 Case No: 3:21-CV-00226-MMD-CLB
       LLC D/B/A SAINT MARY’S REGIONAL
11     MEDICAL CENTER,

12                           Plaintiff,                 DEFENDANTS’ OPPOSITION TO
                                                        PLAINTIFF’S ALTERNATIVE MOTION
13     vs.                                              TO DEFER OR DENY SUMMARY
                                                        JUDGMENT UNDER FED. R. CIV. P. 56(d)
14     HOMETOWN HEALTH PROVIDERS
       INSURANCE COMPANY, INC., and
15     HOMETOWN HEALTH PLAN, INC.

16                           Defendants.

17

18           Hometown Health Providers Insurance Company, Inc. and Hometown Health Plan, Inc.

19    (collectively “Hometown Health”) submit this opposition to Plaintiff’s Alternative Motion to

20    Defer or Deny Summary Judgment Under Fed. R. Civ. P. 56(d), ECF No. 39 (“Alternative

21    Motion”). This Opposition is based on the memorandum of points and authorities below, the

22    pleadings and papers on file, and such other information as the Court may wish to consider.

23                       MEMORANDUM OF POINTS AND AUTHORITIES

24           There is no doubt that Saint Mary’s filed suit in order to seek discovery in order to assert

25    a claim. In its Alternative Motion, Saint Mary’s states that it needs an “opportunity to depose a

26    witness to authenticate [plan documents] and correlate them with specific claims on Saint

27    Mary’s Claims List.” Decl. of Mackenzie S. Wallace ¶ 3, ECF No. 40. Saint Mary’s has asserted

28    claims against Hometown Health for violation of these plan documents, but concedes that it
     Case 3:21-cv-00226-MMD-CLB Document 47 Filed 08/16/21 Page 2 of 2



 1    cannot say which plan violations relate to which claim? How can Hometown Health be required

 2    to respond to a pleading that cannot stand on its own without future discovery?

 3           In any event, the Alternative Motion is procedurally and substantively invalid, the relief

 4    sought is illusory, and it should be rejected as moot. As already detailed in Hometown Health’s

 5    Motion to Dismiss (ECF No. 34) and Reply (ECF No. 45), which are incorporated herein by

 6    reference, Hometown Health does not ask the Court to advance a summary judgment decision.

 7    Instead, Hometown Health asks this Court to determine either whether the current pleading fails

 8    to state a claim due to its intentional ambiguity or, in the alternative, whether a more definite

 9    statement is required. As no discovery is necessary to resolve Hometown Health’s Motion, Saint

10    Mary’s alternative motion to defer or deny summary judgment should be denied.

11           Saint Mary’s further misunderstands Fed. R. Civ. P. 56(d). This rule can be invoked only

12    where Saint Mary’s “cannot present facts essential to justify its opposition.” Id. Saint Mary’s

13    claims that it needs access to Hometown Health’s “plan documents,” but has already asserted, in

14    accordance with Fed. R. Civ. P. 11, that Hometown Health has violated the terms of such plans

15    in hundreds of cases. Saint Mary’s is not seeking evidence to oppose dismissal, but to state a

16    claim. See ECF No. 40 ¶ 4 (“Saint Mary’s needs access to HH’s relevant plan documents, as

17    well as an opportunity to depose a witness to authenticate those documents and correlate them

18    with specific claims on Saint Mary’s Claims List . . . .”) Rather than permit Saint Mary’s to

19    conduct unilateral discovery against Hometown Health, this Court should grant Hometown

20    Health’s Motion to Dismiss and require Saint Mary’s to actually attempt to state a valid claim.

21           Dated: August 16, 2021.

22                                                 MCDONALD CARANO LLP

23                                                 /s/ Chelsea Latino
                                                   Adam Hosmer-Henner, NV Bar No. 12779
24                                                 Chelsea Latino, Esq., NBSN 14227
25                                                 Jane Susskind, Esq., NSBN 15099
                                                   100 W. Liberty Street, Tenth Floor
26                                                 Reno, NV 89501
                                                   (775) 788-2000
27
                                                   Attorneys for Defendants
28


                                                      2
